Citation Nr: 1741471	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  11-17 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to waiver of recovery of an overpayment of Department of Veterans Affairs nonservice-connected pension benefits in the amount $150,466.  


REPRESENTATION

Veteran represented by:  Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from February 1966 to February 1968.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2011 determination of the Committee on Waivers and Compromises of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The claims file was subsequently transferred to the Chicago, Illinois RO, which currently has jurisdiction.  In September 2012 a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  In April 2014, the Board remanded the case to the RO for additional development.  


FINDINGS OF FACT

1.  The Veteran did not inform the RO promptly that he began receiving Social Security benefits in April 2009 and that he was married and his wife had employment earnings.  

2.  By letter in December 2010, the RO retroactively terminated the Veteran's nonservice-connected pension benefits, for the period of January 1, 1995 to June 30, 2010, due to incomplete information from the Veteran concerning his spouse and her income, and when they lived together.  

3.  By letter in December 2010, VA's Debt Management Center notified the Veteran of a $150,478 overpayment in his account. 

4.  In a February 2011 decision, the RO's Committee on Waivers and Compromises denied the Veteran's claim for a waiver of recovery of the overpayment of $150,478, due to the incomplete information from the Veteran concerning his wife, her whereabouts, and her income.   

5.  An audit in August 2016 showed that for the period of January 1, 1995 to June 30, 2010, the Veteran was paid VA pension benefits in the amount of $150,466, when he should have been paid $0, resulting in a $150,466 overpayment.  

6.  Recovery of the overpayment of $150,466 is not against equity and good conscience. 


CONCLUSION OF LAW

The Veteran is not entitled to a waiver of recovery of an overpayment of VA nonservice-connected pension benefits in the amount of $150,466.  38 U.S.C.A. §§ 5302, 5313 (West 2014); 38 C.F.R. §§ 1.963, 1.965 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  The VCAA duties to notify and to assist do not apply to the claim of waiver recovery of an overpayment of VA disability compensation.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002). 

In any event, the Veteran received notification of the decision of the RO's Committee on Waivers and Compromises, dated in February 2011, setting forth the general requirements of applicable law pertaining to a claim for waiver of recovery of an overpayment, and was advised as to the nature of the evidence necessary to substantiate his claim.  In its decision, the RO's Committee on Waivers and Compromises also informed the Veteran of the reasons that his claim was denied and the evidence it had considered in denying the claim.  The general advisements were reiterated in the statement of the case issued in May 2011, which also provided the Veteran opportunity to identify or submit any evidence he wished considered in connection with his appeal.  In short, the Veteran has been notified of the information or evidence necessary to substantiate his claim and the parties responsible for obtaining that evidence. 

Further, VA has made reasonable efforts to assist the Veteran in obtaining evidence in support of his claim.  The appellant was afforded the opportunity to testify at a hearing before the undersigned.  The United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fully explain the issue and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the September 2012 Travel Board hearing, the undersigned explained the issue, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to substantiate the claim.  A hearing notice omission or deficiency is not alleged.  

Additionally, VA asked the Veteran to furnish evidence regarding his financial status, as well as specific information pertaining to his wife (when they lived together, when/what she contributed to his/their household, and the house that was bought in their names).  The Veteran's partial responses were vague, contradictory, and duplicative.  Such evidence is critical to deciding this claim, particularly regarding whether the overpayment was properly created.  The duty to assist a claimant is not a one-way street, and in the instant case, the Veteran has failed to cooperate to the full extent in the development of his claim.  Wood v. Derwinski, 1 Vet. App. 406 (1991).  The Board is unaware of any additional evidence which is available in connection with this appeal.  

Factual Background

A review of the record shows that the Veteran had been receiving VA nonservice-connected pension benefits since the late 1970s.  In several letters dated from 1979 to 1993, as well as in February 2006, December 2007, December 2008, and December 2009, the RO specifically advised the Veteran that he must notify VA immediately of any change in the number of dependents or changes family income (he was being paid as a single Veteran without any dependents).  In a July 2010 letter, the RO notified him that it was suspending his pension payments after learning of additional income from the Social Security Administration (SSA), beginning in April 2009, in the monthly amount of $656, as well as additional income information from an Eligibility Verification Report (EVR) received from him in July 2009.  In that EVR, the Veteran reported that he recently began to receive monthly payments from the SSA in the amount of $660, and that his wife received employment wages of $10,632 in 2008 and $3,200 from January 2009 to the present.  With the EVR, he submitted a Declaration of Status of Dependents form and a copy of his marriage certificate, which indicated that he had been married to his wife since 1963.  Notably, over the years, the Veteran had received VA pension benefits as a single veteran with no dependents, based on no countable income including SSA benefits.  As was noted in a July 2010 RO letter, the RO had contacted the Veteran by telephone and he had indicated that he and his wife had been separated until after the year 1994 (he could not recall the month and year they began to live together again).  The RO requested the Veteran to furnish additional information to determine whether he was paid the correct pension over the years.  

The Veteran responded by filing various EVRs and a statement in July 2010.  On the EVRs, which only covered the period from 1998 to 2009, he indicated that he was married and living with his spouse, who earned employment wages for many of those years.  He reported her wages for some years but not for other years, as follow:  in 1998 N/A; in 1999, $17,842; in 2000, $19,495; in 2001 N/A; in 2002, $22,828; in 2003 N/A; in 2004, $15,369; in 2005, $20512 (from an IRA because she lost her job); in 2006, $3812; 2007 N/A; in 2008, $10,632; and in 2009, $10,166.  In his statement, the Veteran indicated that he and his wife had been living "on and off together since the summer of 1997."  He stated that he never counted her income because it had fluctuated a lot over the years due to job loss and their separations.  He noted that a language barrier prevented him from reporting her living with him for periods of time.  He also explained that he did not have any income tax returns for the years of 1994 to 1998, 2001, 2003, and 2007.  

In a December 2010 letter, the RO informed the Veteran that although it had received numerous EVRs and a statement from him, it was terminating his pension benefits, effective January 1, 1995, because he did not furnish specific information from January 1, 1995, as requested.  The RO also stated that an overpayment had been created in his account, and had to be repaid.  Subsequently, by letter in December 2010, VA's Debt Management Center informed the Veteran of an overpayment of $150,478 in pension benefits.  

In January 2011, the Veteran submitted a request for a waiver of recovery of the overpayment of pension.  In conjunction with his waiver request, he filed a VA Form 5655, Financial Status Report, which indicated total gross monthly income of $1,725 (from Social Security for him and Social Security and salary for his wife), and total monthly expenses of $1,121 (to include $341 paid on monthly installment contracts from a car loan, for which he had unpaid balances totaling $47,117.97).  Other than the debt of a car loan in 2006, the other installment contract listed as a debt for the Veteran is a home loan in 1996, for which $300 was due monthly but the Veteran did not include this amount in his monthly expenses.  He reported assets of $220 in cash, a car valued at $7,000, and real estate valued at $80,000.  The monthly income minus the monthly expenses totaled $604; the Veteran indicated that he could pay $200 monthly toward his debt.  

A February 2011 decision by the RO's Committee on Waivers and Compromises denied the Veteran's claim for a waiver of recovery of an overpayment of pension in the total amount of $150,478, on the basis that recovery would not be against equity and good conscience.  The Committee stated that the overpayment was created as a result of a retroactive termination of pension for the overpayment period of January 1, 1995 to November 30, 2010 [this date was evidently in error, as it should reflect June 30, 2010], because he did not return all of the requested information regarding his wife and he had been informed throughout the years that it was his responsibility to report all income changes, dependency changes, and whereabouts.  In April 2011, the Veteran submitted a notice of disagreement with the decision to deny his waiver request.  After issuance of a statement of the case in May 2011, the Veteran filed a substantive appeal statement in June 2011 in which he asserted that he did not speak English very well and that he did not count his wife's income because she did not live with him the entire year as she came/went from his home.  
At a Travel Board hearing in 2012, the Veteran testified that he and his wife had separated in 1972 but had gotten back together in the late 1990s when she bought a house (which is in both of their names) and that she lived in the house.  He also indicated at the hearing that she began to live with him on a permanent basis in 1999.  He stated that he had little income and that the withholding of his tax refunds (presumably to recover some of the overpayment) had created a little hardship although he "can handle it."  

A review of the entire claims file also indicates that the Veteran has maintained the same mailing address since he began receiving VA pension benefits in the late 1970s, and there is no indication that he relocated to the home that was purportedly purchased in the mid to late 1990s, where he testified that his wife lived (or had lived).

In April 2014  the Board remanded this case to the RO for further information and evidence to obtain a better idea of exactly when the Veteran and his wife began to live together after their long separation, and when his wife contributed to the support of the Veteran and their household (with any supporting documentation).  Inquiry was also made for documentation about the second house the wife/they purchased, whether she lived there or with the Veteran, and to what extent she contributed to his support while living away from him.  Additionally, the RO asked the Veteran to complete a new financial status report, and conducted an audit of the Veteran's account, toi ascertain the amounts due ($0) and paid ($150,466) to the Veteran for the period of the overpayment, from January 1, 1995 to June 30, 2010.  Based on the audit, the overpayment amount was adjusted slightly downward, to $150,466.  

In response to the RO's request for the additional information and evidence, the Veteran submitted a duplicative copy of a financial status report which was previously received in January 2011.  In a separate statement, he repeated  previous comments he had made in support of his claim.  He stated that recovery of the debt with a current balance of $144,000 would cause undue hardship.  He stated that his wife came/went from his/their house beginning in 1995 and that she never stayed with him longer than a few weeks at a time, which is the reason he never counted on her income and why he did not report it to VA.  He indicated that English was a second language to him and he did not understand he had to report income like that, or feel the need to report it because his wife was not giving him any money and she would turn up unannounced (he said he could not foresee when or if she would return).  He did not refer to the other house she/they purportedly bought together in the 1990s, separate from the Veteran's residence that he has maintained for many decades.

Analysis

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.962.  An overpayment may arise from virtually any benefits program administered pursuant to VA law, including pension.  38 C.F.R. § 1.965(a).  

The issue of the validity of a debt is a threshold determination that must be made prior to a decision on a request for waiver of the indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991).  The Committee on Waivers stated in its February 2011 decision that the overpayment was created as a result of a retroactive reduction of VA pension benefits due to income and dependency changes, and that the Veteran had not been forthcoming with information to determine the full extent of his family income based on his wife's employment income.  

Improved pension is a benefit payable to a veteran of a period of war who meets statutorily-defined service, net worth, and annual income requirements; and who is permanently and totally disabled from nonservice-connected disability not the result of willful misconduct.  38 U.S.C.A. §§ 1502, 1503, 1521.  The purpose of VA pension benefits is to provide a subsistence income for veterans of a period of war who are totally disabled and who are otherwise unable to maintain a basic, minimal income level.  Pension benefits are based upon total family income, and the amount of pension benefits is adjusted based upon the number of dependents the veteran supports.  Recipients of pension income are required to report any changes in income and number or status of their dependents in a timely fashion.  38 U.S.C.A. §§ 1521, 1522. 
Under governing law, the maximum annual rate of Improved (nonservice-connected) pension payable to a veteran varies according to the number of dependents.  38 U.S.C.A. §§ 1503, 1521; 38 C.F.R. §§ 3.3(a)(3), 3.23, 3.273.  The rate of pension payable to an entitled payee is based on the amount of countable income received.  Pension is payable at a specified annual maximum rate, which is reduced on a dollar for dollar basis by income on a 12-month annualized basis.  38 U.S.C.A. §§ 1503, 1521; 38 C.F.R. §§ 3.3, 3.23.  The maximum annual rate of pension is established by statute every year and is reduced by the veteran's countable annual income.  "Annual income" includes the veteran's own annual income, and, where applicable, the annual income of a dependent spouse and, with certain exceptions, the annual income of each child of the veteran in his custody or to whose support the veteran is reasonably contributing.  38 C.F.R. § 3.23(d)(4). 

Payments of any kind, from any source, shall be counted as income during the 12-month annualization period in which it was received unless it is specifically excluded by regulation.  38 C.F.R. §§ 3.271, 3.272.  The maximum annual rates of improved pension are specified by statute in 38 U.S.C.A. § 1521, as increased from time to time under 38 U.S.C.A. § 5312.  Each increase of the maximum annual rates of improved pension under 38 U.S.C.A. § 5312 is published in the "Notices" section of the Federal Register.  38 C.F.R. § 3.23(a).  As a general rule, all family income shall be counted in determining entitlement to pension, including the income received by a dependent spouse.  For example, effective December 1, 2009, the maximum annual rate of pension benefits for a veteran is $11,830 and for a veteran with one dependent is $15,493.  38 C.F.R. § 3.23(a)(3); see VA Adjudication Procedures Manual M21-1, Part V; Subpart i, Chapter 1; see also https://benefits.va.gov/pension/current_rates_veteran_pen.asp 

A veteran who receives VA pension must notify the VA of any material change or expected change in income which would affect his entitlement to receive or the rate of pension.  Such notice must be furnished when he acquires knowledge that he will begin to receive additional income.  Where reduction or discontinuance of a running award of improved pension is required because of an increase in income, the reduction or discontinuance shall be made effective the end of the month in which the increase occurred.  38 C.F.R. § 3.660.
A review of the record found that the Veteran was paid improved pension benefits as a single veteran without a dependent from January 1, 1995 to June 30, 2010, on the basis of his report that he had no countable annual income.  For example, in Eligibility Verification Reports in May 1981, August 1987, August 1988, August 1989, August 1990, August 1991, August 1993, and August 1994, he reported that he was not married and that his income was $0.  However, it was not until July 2010 that he reported that he had been married for decades (since 1963) and that after a lengthy period of separation he and his wife began living together again in the 1990s; he has not provided a definitive date of when they began co-habitating again in the 1990s (he has given conflicting statements).  He has also noted that their co-habitation was not continuous, as she came and went, but he has not made clear exactly when she lived with him, despite requests to do so.  Further, his wife had employment income that he failed to report until July 2010, and despite repeated requests, he has still not clarified all of her income (because some years he said he did not have such information to provide) and when his wife began to contribute to the support of the Veteran and their household.  He also did not inform VA of additional monthly income from Social Security benefits, which he began to receive in April 2009.  Notification of all family income (including his wife's income that was used to support the Veteran and their household) was required.  

VA learned of the additional income through SSA and from the Veteran, belatedly.  For VA purposes, such payments are annualized, or counted as income, for the 12-month period in which they are received.  As detailed in its December 2010 letter, the RO explained that it was terminating his benefits effective January 1, 1995, because he failed to provide evidence or information as to the specific date he and his wife began living together again, as well as documentation of her income used for their support.  Given that he initially reported that he and his wife began to live together again sometime after 1994 (even though a subsequent statement vaguely suggested that they lived together on and off since the summer of 1997, and his testimony indicated that they permanently lived together starting in 1999), the RO terminated pension the earliest date possible based on the ambiguous information from the Veteran.  

The Board finds that the RO's action to retroactively terminate the Veteran's pension, effective January 1, 1995, was proper.  For the overpayment period of January 1, 1995 to June 30, 2010, as determined by the audit, the Veteran was paid $150,466 over what he was due for the same period because he failed to report his SSA benefits and specific family income concerning his wife. The Board concludes that this overpayment amount was properly created because the Veteran received pension benefits to which he was not legally entitled, because he did not report changes in income and the status of dependents either accurately (with specificity) or in a timely fashion, and that $150,466 constitutes the properly created debt for which the waiver request will be considered.

Pursuant to 38 U.S.C.A. § 5302(c) and 38 C.F.R. § 1.965(b), a finding of fraud, misrepresentation, or bad faith precludes a waiver of recovery of an overpayment.  The RO's Committee on Waivers concluded in February 2011 that the facts in this case do not show the mandatory bars to waiver in the Veteran's case, and the Board agrees.  There is no evidence to conclude that the Veteran intended to defraud the government, deceive VA, or seek unfair advantage.  The RO's Committee on Waivers then denied the Veteran's claim for waiver on the basis that recovery of the overpayment would not be against equity and good conscience.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(a). 

The standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  The decision reached should not be unduly favorable or adverse to either side.  The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the government.  In making this determination, consideration will be given to the following elements, which are not intended to be all inclusive: 

1.  Fault of the debtor.  Whether the actions of the debtor contributed to the creation of the debt. 

2.  Balancing of faults.  Weighing of the fault of the debtor against that of the VA. 
3.  Undue hardship.  Whether collection would deprive the debtor or family of basic necessities. 

4.  Defeat the purpose.  Whether withholding of benefits or recovery would nullify the objective for which benefits were intended. 

5.  Unjust enrichment.  Whether failure to make restitution would result in unfair gain to the debtor. 

6.  Changing position to one's detriment.  Whether reliance on VA benefits resulted in relinquishment of a valuable right or the incurrence of a legal obligation.  38 C.F.R. § 1.965(a). 

According to the determination by the Committee on Waivers, the overpayment in this case was created as a result of a retroactive reduction of the Veteran's pension benefits from January 1, 1995 to June 30, 2010.  Based on a review of the entire record, the Board concludes that the Veteran was solely at fault in the creation of the overpayment.  He was informed by multiple pension award letters from 1979 to 1993, and in letters sent to him in February 2006, December 2007, December 2008, and December 2009, that his pension payments would be affected by receipt of family income, about which he must notify VA if there were any changes.  There is no evidence that he timely informed VA of his Social Security income when he began to receive it in April 2009.  Moreover, he did not inform VA until July 2010 that he was married, and that following a lengthy period of separation he and his wife began living together again in the 1990s (he never provided a definite date of when she moved back in with him) and she had employment income.  The Board finds that the Veteran had been informed of his obligation to report any income and dependency changes multiple times, yet he failed to do so in a timely manner.  Such delay in reporting these circumstances and income, as well as his failure to provide complete information regarding when he and his wife began living with each other again and when she began to contribute to the support of him and their household, led to the creation of the overpayment in this case.  
There is no indication of any fault on the part of the VA in the creation of the overpayment, because action was taken by the RO to suspend and then terminate benefits promptly upon learning of the Veteran's unreported family income.  It is clear that the Veteran's action, or lack of action, caused the overpayment without any fault on the part of the VA. It is acknowledged that the Veteran has asserted a language barrier may be partly to blame for his misunderstanding that he must report all income in a timely manner, because English was his second language.  However, his testimony before the undersigned indicated that he was responsive to all questions asked of him and that he was articulate in the English language.  Even if he did not have the same competency in understanding the written word in English as he did the spoken word, in order to receive VA pension benefits it was incumbent upon him to understand his rights and responsibilities with regard to those benefits and seek VA assistance when necessary.  Evidently, he did not seek aid in determining whether he should report his Social Security income, whether his wife's inconsistent co-habitation with him, and whether her employment income were at all consequential in his continuing receipt of VA pension.   

In addition, the Board must also consider whether recovery of the debt would result in financial hardship to the Veteran.  It appears that a small portion of the considerable overpayment has been recouped; the most recent evidence of record indicates that there is a current balance of $144,000 (as noted in an August 2016 supplemental statement of the case).  The Veteran has submitted a financial status report in January 2011, which he re-submitted in October 2016 without any report of changed circumstances.  It is reasonable to expect that his financial status had changed, but he gave no additional information in that respect when requested.  Thus, there is only the single report to consider when determining whether further recoupment of his debt would result in financial hardship.  That report shows that his monthly income ($1,725) exceeded his monthly expenses ($1,121) by $604, and that he indicated he could pay $200 monthly towards the debt.  Moreover, the report shows that his monthly expenses included monthly payments of $341 on an installment contract for a car loan (he did not include consideration of a home loan).  The Board also notes that the Veteran has very minimal assets.  

Based on the income and expense information in the record, the Board concludes that the record, as it now stands, does not support that recovery of the debt endangers the Veteran's ability to provide for his basic necessities.  While the Veteran appeals for a grant of his waiver request in part on the basis of financial hardship, as indicated on his financial status report he nevertheless reported that his income exceeded his expenses by several hundred dollars a month and he was willing to pay $200 toward the overpayment.  Although he has reported essentially no assets except for a small amount of cash, a car, and some real estate, when the amount due monthly to his creditors are not considered, his monthly net income exceeds his monthly expenses by an even larger amount.  As the VA debt is a valid debt to the government, there is no reason that the Veteran should not accord VA the same consideration that he accords his private creditors to include car loan repayments.  In addition, the record reveals no other factors which would make recovery of the overpayment inequitable, as discussed further below.  

Another factor to be considered is whether the recovery of the overpayment would defeat the purpose for which the benefits were intended.  As earlier indicated, pension benefits provide a subsistence income veterans who are unable to maintain a basic, minimal income level.  In this case, the Veteran was entitled to a certain amount of VA pension solely on the basis of no income, yet he was also concurrently in receipt of SSA benefits (since April 2009) and his wife had employment income, which were not reported to VA in a timely manner.  It is not shown that recovery of the pension debt would defeat the purpose of the benefits because he was not entitled to such benefits during the period of the overpayment due to excessive income.  

The Board also finds that failure to have made restitution would result in unfair gain to the Veteran because he received monetary benefits to which he had no entitlement.  VA made payments of pension benefits based on income information furnished by the Veteran.  There is no evidence to show, for example, that the Veteran took any action to report the SSA benefits he began to receive in April 2009 or any of his wife's employment income dating back to the 1990s after they began to live with each other again following a prolonged period of separation.  Under such circumstances, to allow him to retain the money that was paid by VA would constitute unjust enrichment.

The Board must consider whether reliance on benefits resulted in relinquishment of a valuable right or the incurrence of a legal obligation.  The Veteran has not contended, nor does the evidence show, that he had relinquished a valuable right or incurred a legal obligation in reliance on the VA pension to which he had no legal entitlement. 

In sum, the Board concludes that the facts of this case, when weighed against the various elements to be considered, demonstrate that recovery of the overpayment of pension benefits would not be against equity and good conscience.  The Veteran is solely at fault in the creation of the debt, and failure to repay the debt would result in unfair gain to him.  Also, recovery of the overpayment would not defeat the purpose for which the benefits are intended, and he had not relinquished a valuable right or incurred a legal obligation in reliance on his VA benefits.  As to the question of financial hardship, persuasive evidence has not been presented to show that VA's right to full restitution should be moderated.  As the preponderance of the evidence is against the petition for waiver, the benefit of the doubt rule does not apply, and the appeal in the matter must be denied.  38 U.S.C.A. § 5107(b). 


ORDER

The appeal seeking waiver of recovery of an overpayment of VA nonservice-connected pension benefits in the amount $150,466 is denied.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


